Citation Nr: 1047710	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a lumbar 
spine disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1, 1964, to May 
21, 1965 and from March 24, 1970 to March 26, 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in June 2010 for further development and 
adjudicative action.  The case has now been returned to the Board 
for further appellate review. 

In August 2006, the Veteran requested a hearing before a Decision 
Review Officer sitting at the RO.  He subsequently withdrew this 
request in December 2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2002, the Veteran had an L3-4 decompressive 
laminectomy at the Charleston VA Medical Center (VAMC). 

2.  Lay statements from the Veteran indicating that he had no 
lumbar spine disability prior to the August 2002 laminectomy are 
not credible.
 
3.  The preponderance of the competent medical evidence is 
against a finding that VA treatment resulted in additional 
disability of the lumbosacral spine. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a lumbar spine disability 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, an August 2005 letter issued prior to the initial 
adjudication of the Veteran's claim advised the Veteran of what 
information and evidence is needed to substantiate the claim for 
compensation benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

In the instant case, the Veteran was never informed of how VA 
determines disability ratings and effective dates.  However, as 
the instant decision denies benefits, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim. 

The Veteran's representative has contended that the VA medical 
opinion provided, and discussed below, is not sufficient.  
However, the Board notes that the VA examiner spoke with and 
examined the Veteran, reviewed the claims file, including the 
pre- and post-surgical records, and proffered an opinion 
concerning whether the Veteran had an additional disability due 
to the Veteran's 2002 laminectomy.  As the examiner found that 
there was no additional disability, the other questions asked in 
the June 2010 Board remand became irrelevant to the Veteran's 
claim.  Thus, there is no reason for remand for an addendum or 
additional VA examination.  Moreover, to the extent that the 
examination report reflects some inconsistency with respect to 
the nature of the Veteran's current symptoms, this is merely a 
reflection of the Veteran's inconsistent reporting, which would 
not be rectified through further examination. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service-connected.  For 
purposes of this section, a disability is a qualifying additional 
disability if the disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability was: 

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in a veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
See 38 C.F.R. § 3.361(c)(2). 
 
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  See 38 
C.F.R. § 3.361(d)(1).  Consent may be express or implied as 
specified under 38 C.F.R. § 17.32(b), as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection. See Jones v. 
West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 
(1998).  Hence, to establish entitlement, there must be (1) 
medical evidence of a current disability; (2) medical evidence, 
or in certain circumstances, lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.

Analysis

The Veteran contends that something went wrong during his August 
2002 lumbar L3-4 decompression laminectomy, which left him with 
additional lower back pain.

An August 2002 VA treatment record indicates a history of low 
back pain and intermittent weakness of the legs, exacerbated by 
exertion.  In January 2002, a physician recommended a lumbar 
laminectomy for lumbar stenosis at L3-4.  In August 2002 the 
Veteran underwent a lumbar 3-4 decompression laminectomy, as an 
MRI scan demonstrated severe stenosis at L3-4.  The operation 
report indicated no apparent complications, and the Veteran was 
moving well at the end of the procedure.  Additional records 
dated August 2002 indicate that the Veteran's post-operative 
course was uneventful.

An October 2002 VA treatment record dated October 2002 reflects 
that the Veteran was requesting a new doctor.  The Veteran 
indicated that he thought something "went wrong" during his 
August 2002 laminectomy because the doctor would not return his 
calls.  Moreover, some of his teeth were knocked out during 
intubation and he had a hematoma in his hand when the 
anesthesiologist was putting in his IV.  Additionally, various 
other VA treatment note entries reflect the Veteran belief that 
the August 2002 laminectomy resulted in a lower back disability.

The Veteran was provided with a VA examination during June 2010.  
The examiner reviewed the Veteran's claims file, including the 
treatment notes leading up to the Veteran's August 2002 L3-4 
lumbar decompressive laminectomy.  Specifically, the pre-op 
neurosurgical note dated in April 2002 showed a positive right 
straight leg raise with normal sensation and motor strength in 
the lower extremity with a diagnosis of chronic low back pain 
radiating to the left and right anterior thigh with bilateral 
claudication.  

At the June 2010 examination, the Veteran reported a history of 
neck pain since 1964, which he treated with medications and 
August 2002 surgery.  He indicated that he now had a recurrence 
of his neck pain and low back pain.  The Veteran denied low back 
pain prior to the August 2002 surgery.  The examiner asked the 
Veteran to clarify whether he had low back pain prior to the 
surgery several times.  Each time, the Veteran repeated that his 
neck pain was the reason for his surgery and that he never had 
lower back pain prior to the August 2002 surgery.  The Veteran 
also indicated that his low back pain occurred all day, every 
day, primarily on the right side, with no radiation but with 
weakness in the right leg after walking.  The examiner noted that 
the Veteran had significant peripheral vascular disease without 
vascular surgery.  There was no bowel or bladder incontinence, no 
brace and no physician-instructed bed rest.  Activities of daily 
living were restricted in that the Veteran was unable to walk on 
boats or docks or walk more than 100 feet, which had no worsened 
since 1980.  He took Tramadol and Morphine for pain.  He reported 
no flares.

On objective examination, the Veteran used a cane and had no 
limp.  He had a well-healed surgical scar.  Right and left 
lateral bending and extension were from 0 to 20 degrees, flexion 
was 0 to 45 degrees, right and left rotation was from 0 to 25 
degrees.  There was no pain or diminution with repetitive 
testing.  Straight leg raising was negative bilaterally.  The 
Veteran had 5/5 motor strength, 2+ deep tendon reflexes, and 
decreased sensation in the right lateral and posterior thigh with 
no atrophy and normal muscle tone.  X-rays indicated evidence of 
prior surgery, including fusion of L2 and L3, laminectomy of L3 
and L4 and marked discogenic disease of L3/4.  There was quite 
marked facet sclerosis at L4/5, L3/4 and L5/S1 with no 
significant interval change since the comparison exam. 

To summarize, the examiner indicated that the Veteran was eight 
years post lumbar decompressive laminectomy and had no adverse 
sequelae from the surgery.  The examiner also reiterated that the 
Veteran was confused about the reason for his surgery, as there 
was a well-documented long history of low back pain prior to the 
surgery, without mention of neck pain.  Moreover, an addendum to 
the examination report, also dated in June 2010, showed that the 
Veteran denied any spine related subjective complaints... except as 
specified above (in the original examination report).

In a subsequent email communication, the examiner reiterated that 
the Veteran had no additional disability from the 2002 
laminectomy.  

The Board finds that the examiner clearly considered the 
Veteran's subjective statements concerning his current back 
disability when arriving at his conclusion.  Indeed, such 
subjective complaints were thoroughly identified in the 
examination report and were apparently considered by the examiner 
in reaching his conclusion.

The Board acknowledges that the Veteran is competent to describe 
his symptoms related to his claimed back disability prior to and 
post surgery.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining 
"competent lay evidence").  However, statements that he had no 
lower back disability prior to his August 2002 surgery are not 
credible because they are contradicted by contemporaneous medical 
evidence.  In fact, VA records clearly indicate that the Veteran 
had the laminectomy due to his complaints of lower back pain.  
Objective evidence dated prior to the surgery shows severe spinal 
stenosis.  Additionally, the Board notes that the VA examiner 
asked the Veteran several times to discuss his lower back 
problems prior to the surgery in order to assess the level of 
lumbar spine disability pre- and post-operatively.  The Veteran 
instead insisted that the laminectomy was for neck pain rather 
than lower back pain.  Thus, due to the Veteran's apparent 
confusion regarding his condition prior to, and the circumstances 
of, his 2002 surgery, the Board must find him not credible 
concerning his contentions that his lower back disability 
worsened after such operation.

To summarize, concerning the Veteran's claims that he sustained 
an additional back disability due to his lumbar 3-4 decompression 
laminectomy, the only medical opinion or record is against a 
finding of an additional disability post-surgery.  As such 
opinion was arrived at after reviewing pre- and post- operative 
records, and after considering the Veteran's statements, it is 
deemed highly probative.  Moreover, the Board finds that the 
Veteran is not credible, as explained above, and thus his own lay 
statements do not support the claim.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for a lumbar spine 
disability.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a lumbar 
spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


